Case: 3:19-cv-00220-MJN-PBS Doc #: 47 Filed: 08/31/21 Page: 1 of 22 PAGEID #: 1437




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

BERNARD TAYLOR,

       Plaintiff,                                        Case No. 3:19-cv-220

vs.

APEX TOOL GROUP, LLC,                                    District Judge Michael J. Newman
                                                         Magistrate Judge Peter B. Silvain, Jr.
      Defendant.
______________________________________________________________________________

  ORDER: (1) GRANTING DEFENDANT’S MOTION TO STRIKE (DOC. NO. 33); (2)
 GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (DOC. NO. 14);
              AND (3) TERMINATING THIS CASE ON THE DOCKET
______________________________________________________________________________

       This employment discrimination case is before the Court on Defendant’s motion for

summary judgment (Doc. No. 14) and motion to strike an affidavit attached to Plaintiff’s

opposition memorandum (Doc. No. 33). Both motions are fully briefed. Doc. Nos. 32, 34, 35, 36.

The Court held extensive oral argument on the motions on July 26, 2021. Doc. No. 46. No new

evidence was introduced at that time.

                                             I.

       This case arises from Plaintiff’s allegation that Defendant -- his former employer --

terminated him because of his race. Doc. No. 3 at PageID 59. Plaintiff -- an African American

male -- contends that Defendant’s less severe discipline of two white employees for arguably

worse conduct reveals Defendant fired him with discriminatory intent. Doc. No. 32 at PageID

1302. The following facts are undisputed.

       A.      Plaintiff Is Investigated for Sexual Harassment

       Defendant operates a manufacturing plant in Dayton, Ohio. Doc. No. 3 at PageID 54. In

or around April 2014, Defendant hired a new human resources manager -- Kelly Mentzel -- to
Case: 3:19-cv-00220-MJN-PBS Doc #: 47 Filed: 08/31/21 Page: 2 of 22 PAGEID #: 1438




oversee employee policy administration and discipline in the plant. Doc. No. 19 at PageID 705.

Mentzel immediately recognized that the plant had a sexual harassment problem. Id. at PageID

715. Calendars of nude women hung in the plant, and women called each other “whores” on the

bathroom walls. Id. Defendant maintained a sexual harassment policy, but it was seldom enforced.

Id. at PageID 716. Mentzel implemented plant-wide sexual harassment training to put employees

on notice that violating the policy could result in termination. Doc. No. 16-4 at PageID 328–29;

Doc. No. 16-5 at PageID 330; Doc. No. 19 at PageID 716. Employees were warned that

Defendant’s sexual harassment policy was zero-tolerance. Doc. No. 16-4 at PageID 329.

       Plaintiff was among the employees who attended the sexual harassment training in 2015.

Doc. No. 16 at PageID 208; Doc. No. 16-6 at PageID 331. Plaintiff was ultimately terminated

after an investigation revealed he violated the sexual harassment policy, as well as a policy

prohibiting destruction of company property. Doc. No. 16-9 at PageID 356; Doc. No. 19-5 at

PageID 811. He had worked at the plant for twenty-four years prior to his firing. Doc. No. 16 at

PageID 161.

       On September 7, 2017, Paula Kelley -- Plaintiff’s coworker who occupied the workstation

next to him -- informed Mentzel that Plaintiff made inappropriate sexual remarks and gestures

about a female supervisor. Doc. No. 19-4 at PageID 809. Kelley explained that Plaintiff began

making “funny panting like noises” as the female supervisor walked by. Id. Kelley asked, “what

was wrong with him,” and Plaintiff responded by placing his hands on his chest, saying “I can’t

help it, have you seen the size of those things?” Id. Kelley interpreted Plaintiff’s comment and

gesture to refer to the female supervisor’s breasts. Id. Several days later, another employee

reported to Mentzel that Plaintiff had made similar comments to him about the size of the female




                                               2
Case: 3:19-cv-00220-MJN-PBS Doc #: 47 Filed: 08/31/21 Page: 3 of 22 PAGEID #: 1439




supervisor’s breasts and used hand gestures to indicate her breasts were “huge and bouncy.” Id.

at PageID 810.

       Kelley also complained to Mentzel that Plaintiff removed property from her workstation.

Id. at PageID 809. In one instance, a coworker gave Kelley a basket of tomatoes by placing it on

her toolbox. Id. Plaintiff affixed a sign to the basket that said “FREE” and permitted their

colleagues to help themselves to the tomatoes. Id. Kelley also accused Plaintiff of throwing away

a chair where Kelley placed her belongings. Id. All three allegations prompted Mentzel to open

an investigation into Plaintiff’s conduct. Id. at PageID 809.

       B.        Plant Discipline Is Governed by a Collective Bargaining Agreement

       Plant employees -- including Plaintiff -- are represented by the United Automobile,

Aerospace, and Agricultural Implement Workers of America (the “Union”). Doc. No. 16-8 at

PageID 334. The collective bargaining agreement (“CBA”) entered into by the Union and

Defendant sets forth a progressive discipline structure. Id. at PageID 347. Relevant in Plaintiff’s

case are two types of disciplinary measures: a suspension pending investigation and a suspension

pending discharge. Doc. No. 18 at PageID 444; Doc. No. 19 at PageID 732. Though similar

sounding, the two actions carry different consequences and trigger separate CBA protections. Doc.

No. 16-8 at PageID 347; Doc. No. 19 at PageID 732.

       Management might issue a suspension pending investigation to temporarily send an

employee home to probe possible workplace policy violations. Doc. No. 19 at PageID 732. If an

employee is cleared by the investigation, he or she is reinstated and given backpay for their

absence. Id. at PageID 745. The CBA does not explicitly provide for employee protections while

suspended pending investigation. Doc. No. 16-8 at PageID 347.

       It is standard plant practice for the Union to represent an employee whenever management

might mete out discipline or investigate alleged workplace misconduct. Doc. No. 18 at PageID
                                                 3
Case: 3:19-cv-00220-MJN-PBS Doc #: 47 Filed: 08/31/21 Page: 4 of 22 PAGEID #: 1440




443. Union shop chairman Eric Milner explained that an employee can request that his or her

Union committeeperson be present before management issues a verbal or written warning. Doc.

No. 18 at PageID 442–43.

       A suspension pending discharge is a notice that management intends to terminate an

employee. Doc. No. 18 at PageID 444; Doc. No. 19 at PageID 731–32; Doc. No. 19-1 at PageID

804. Notice of the suspension pending discharge must be distributed to the affected employee and

the Union shop chairperson. Doc. No. 16 at PageID 347. Article 23 of the CBA affords either the

employee or Union shop chairperson five days to request a hearing with management to discuss

the circumstances of the employee’s termination and potentially negotiate reinstatement. Id. The

employee, Union shop chairperson, and the employee’s Union committeeperson are all entitled to

appear at and participate in the hearing. Id. Management is obligated to identify the circumstances

that led to the termination decision during the Article 23 hearing. Id.

       An Article 23 hearing can go one of three ways. The employee and Union could accept

the termination, the Union might file a grievance contesting the discipline, or the Union and

management can negotiate a so-called “last-chance agreement.” Doc. No. 18 at PageID 448–49;

Doc. No. 19 at PageID 745–46; Doc. No. 27 at PageID 1256. A last-chance agreement is a deal

between the employee, the Union, and management to bring the employee back subject to certain

conditions.   Doc. No. 27 at PageID 1256.         In exchange for reinstatement, the employee

acknowledges that he or she will be terminated for a subsequent policy violation. Id. The Union

must also agree not to grieve the conditions imposed by the last-chance agreement or termination

prompted by violation of the last-chance agreement. Id. As Milner explained, last-chance

agreements represent the Union’s effort “to do whatever [it takes] to keep that [employee] from

being discharged.” Doc. No. 18 at PageID 446.



                                                 4
Case: 3:19-cv-00220-MJN-PBS Doc #: 47 Filed: 08/31/21 Page: 5 of 22 PAGEID #: 1441




       C.      Plaintiff Is Terminated Following an Investigation

       On September 7, 2017, the day the allegations surfaced, Plaintiff’s supervisor, Joe Pietro,

called him into his office and informed him he was being accused of sexual harassment. Doc. No.

21 at PageID 924. Plaintiff denied the accusation and explained he was just making a “what’s up”

gesture by throwing his elbows back with his hands underneath his armpits. Id. at PageID 925–

26.

       After speaking with Kelley, Mentzel decided it was necessary to suspend Plaintiff pending

investigation. Doc. No. 21-1 at PageID 952. Plaintiff was sent home for the rest of the day and

notice of his suspension was given to Milner. Id. Mentzel called Plaintiff in to the plant on

September 12, 2017 for an interview. Doc. No. 19 at PageID 782; Doc. No. 19-4 at PageID 809.

       Mentzel requested Pietro to ask Deb Conley -- Plaintiff’s Union committeeperson -- to

represent him during the interview. Doc. No. 21 at PageID 931. Milner caught wind of this and

relayed to Pietro that he, and not Conley, should attend Plaintiff’s interview. Id. at PageID 932.

Pietro explained to Milner that “this was just an investigation” and it was “standard practice that

the [committeeperson] [sits] in on investigations.” Id. Milner, unmoved, went to Mentzel to

communicate his intention to represent Plaintiff. Id. Mentzel agreed with Pietro that Conley, not

Milner, was the appropriate Union representative to attend Plaintiff’s interview. Doc. No. 19-4 at

PageID 809. Pietro sent Conley to inform Milner that she was supposed to represent Plaintiff, but

Milner blocked her from participating in the meeting. Doc. No. 21 at PageID 935–36; Doc. No.

26-1 at PageID 1228. When Mentzel and Pietro informed Plaintiff that Milner was preventing

Conley from representing him, Plaintiff expressed that he wanted Milner to attend instead. Doc.

No. 19-4 at PageID 809; Doc. No. 21 at PageID 935–36. Mentzel gave Plaintiff the option of

either answering the questions without representation or permitting the investigation to move

forward without his input. Doc. No. 19-4 at PageID 809; Doc. No. 21 at PageID 937. Plaintiff
                                                5
Case: 3:19-cv-00220-MJN-PBS Doc #: 47 Filed: 08/31/21 Page: 6 of 22 PAGEID #: 1442




expressed that “he wanted union representation” and left the plant before the interview. Doc. No.

19-4 at PageID 809; Doc. No. 21 at PageID 937.

       Later in the day, Milner drafted a letter to Mentzel contending that Plaintiff was entitled to

a hearing with the Union shop chair and his committeeperson present. Doc. No. 26 at PageID

1184. Milner argued that Plaintiff was entitled to Union representation under Article 23 of the

CBA “[d]uring this five[-]day period of suspension.” Id. Mentzel replied that Article 23 only

applied when an employee was suspended pending discharge, but, here, the investigation into

Plaintiff had not yet concluded and no termination decision had been made. Doc. No. 18-1 at

PageID 687. Milner filed a formal grievance with Pietro the following day contending that he and

Mentzel frustrated the CBA by not permitting Milner to represent Plaintiff. Doc. No. 16-7 at

PageID 332.

       Plaintiff eventually sat for an interview with Mentzel on September 18, 2017. Doc. No.

19-4 at PageID 810; Doc. 26 at PageID 1187. This time, both Milner and Conley attended. Doc.

No. 19-4 at PageID 810; Doc. 26 at PageID 1187. Plaintiff denied making comments about or

gestures representing the female supervisor’s breasts. Doc. No. 19-4 at PageID 810; Doc. 26 at

PageID 1187. But he did acknowledge he threw away Kelley’s chair. Doc. No. 19-4 at PageID

810; Doc. 26 at PageID 1187.

       Mentzel decided to terminate Plaintiff on that same day and issued him a suspension

pending discharge. Doc. No. 19-5 at PageID 811; Doc. No. 26 at PageID 1189. Both Plaintiff and

Milner received copies. Doc. No. 16 at PageID 248–49; Doc. No. 19-5 at PageID 811; Doc. No.

26 at PageID 1189. Plaintiff’s copy was waiting for him at home after the interview. Doc. No. 16

at PageID 249; Doc. No. 19 at PageID 784–85. Milner requested an Article 23 hearing that was

held two days later.    Doc. No. 26 at PageID 1190.          None of the hearing attendees took



                                                 6
Case: 3:19-cv-00220-MJN-PBS Doc #: 47 Filed: 08/31/21 Page: 7 of 22 PAGEID #: 1443




contemporaneous notes, and Milner was not sure whether he requested a last-chance agreement on

Plaintiff’s behalf during the hearing. Doc. No. 18 at PageID 544, 548–49. Fourteen days after

Plaintiff’s Article 23 hearing -- the deadline by which to grieve the circumstances of his

termination -- Mentzel sent Plaintiff a letter confirming that his employment was terminated. Doc.

No. 16-8 at PageID 347; Doc. No. 16-9 at PageID 356.

       Instead of contesting Plaintiff’s termination under the CBA, Milner and the Union

continued to argue that Defendant violated the CBA by blocking Milner’s participation in the

September 12, 2017 investigatory meeting. Doc. No. 26 at PageID 1192. Union international

representative Gary Jordan brought the matter to an arbitrator who pointed out that the grievance

initiated by Milner dealt with Plaintiff’s Union representation, not his discipline. Id. at PageID

1198. Before the arbitrator could hold a hearing, Jordan withdrew the grievance. Id.

       D.      Ed Ash and Robb Neff

       Ed Ash and Robb Neff are two white plant employees. Doc. No. 3 at PageID 56. Ash was

investigated for making unwanted sexual advances towards another female employee. Doc. No.

19 at PageID 721; Doc. No. 28 at PageID 1264. Ash, on several occasions, asked if she wanted to

pursue a relationship with him even though he knew she was married. Doc. No. 28 at PageID

1264. The female employee continually rebuffed his requests, and, at one point, Ash lashed out

by calling her a “n***** lover.” Id. Mentzel and another plant manager probed the allegations

and concluded that while Ash’s actions constituted harassment, the female employee lacked

credibility because she had previously directed sexual gestures at him and contradicted herself

during her interview. Doc. No. 19 at PageID 734; Doc. No. 20-1 at PageID 885; Doc. No. 27 at

PageID 1237, 1239. Ash was suspended pending investigation but returned to work after Mentzel

issued him a final written warning, a punishment less severe than a last-chance agreement. Doc.

No. 20-1 at PageID 885. Mentzel explained she agreed to the final written warning after
                                                7
Case: 3:19-cv-00220-MJN-PBS Doc #: 47 Filed: 08/31/21 Page: 8 of 22 PAGEID #: 1444




negotiating with the Union and because Ash took responsibility for leaving his work area to speak

to the female employee. Doc. No. 19 at PageID 746.

        Neff was ultimately terminated for violating the sexual harassment policy. Doc. No. 18 at

PageID 479–80. Several employees accused Neff of showing them a photo of his unconscious,

nude girlfriend without their consent. Doc. No. 19 at PageID 752. Neff was also reported for

making sexual comments to other employees, leaving his work area, and threatening a coworker

to a fight. Doc. No. 27 at PageID 1252–53. Mentzel suspended Neff pending discharge soon after

the allegations surfaced. Doc. No. 27 at PageID 1255. Milner proposed a last-chance agreement

during Neff’s Article 23 hearing. Doc. No. 19 at PageID 764. Mentzel allowed Neff to return on

a last-chance agreement even though Neff had previously been issued a last-chance notice -- a

warning that future policy violations “could result in termination” -- for sleeping on the job. Doc.

18 at PageID 476–77; Doc. No. 19 at PageID 764; Doc. No. 20 at PageID 862; Doc. 26-1 at PageID

1222, 1226.

        E.      Procedural History

        Plaintiff filed a one-count complaint in the Montgomery County, Ohio Court of Common

Pleas alleging Defendant violated Ohio Revised Code § 4111.02. Doc. No. 3. Defendant removed

the case to this Court on the basis of diversity jurisdiction, 28 U.S.C. § 1332. Doc. No. 1. 1

Defendant now seeks summary judgment dismissal of Plaintiff’s claim. Doc. No. 14. It also asks

the Court to strike Jordan’s affidavit attached to Plaintiff’s summary judgment opposition

memorandum. Doc. No. 33.




1
  Defendant is a Delaware corporation with its principal place of business in Maryland. Doc. 1-7 at PageID
51. Plaintiff is an Ohio resident. Doc. No. 3 at PageID 54. The Court therefore has subject matter
jurisdiction over this case. 28 U.S.C. § 1332.

                                                    8
Case: 3:19-cv-00220-MJN-PBS Doc #: 47 Filed: 08/31/21 Page: 9 of 22 PAGEID #: 1445




                                               II.

        The Court will first address Defendant’s motion to strike Jordan’s affidavit. Doc. No. 33.

Jordan avers to certain allegations about Plaintiff’s discipline, including that he proposed a last-

chance agreement on Plaintiff’s behalf. Doc. No. 32-2. Plaintiff did not disclose Jordan as

someone with discoverable information in his Rule 26(a)(1)(A)(i) disclosures or in response to

Defendant’s interrogatory to identify individuals with discoverable knowledge. Doc. No. 33-1 at

PageID 1332, 1359. Plaintiff never supplemented his list of relevant persons to identify Jordan.

Doc. No. 35 at PageID 1395. As a result, Jordan never sat for a deposition. Doc. No. 36 at PageID

1414.

        Defendant argues Jordan’s affidavit should be ignored under Rule 37(c)(1). Doc. No. 33

at PageID 1323–24. Plaintiff contends his non-disclosure was harmless because Jordan was

known to Defendant before the litigation even began. Doc. No. 35 at PageID 1395. Plaintiff also

points out that Defendant attached Conley’s affidavit to its summary judgment motion without

forewarning, making, in his view, defense counsel equally as blameworthy. Id. at PageID 1396.

        Rule 26(a) provides that within 14 days of the Rule 26(f) pretrial conference, a party must

identify “the name and, if known, the address and telephone number of each individual likely to

have discoverable information -- along with the subjects of that information -- that the disclosing

party may use to support its claims or defenses, unless the use would be solely for impeachment.”

Fed. R. Civ. P. 26(a)(1)(i). A party’s failure to identify witnesses per Rule 26(a) means “the party

is not allowed to use that information or witness to supply evidence on a motion, unless the failure

was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1). “Rule 37 authorizes -- indeed,

directs -- exclusion of the witness as a sanction for a Rule 26 violation.” Smith v. Botsford Gen.

Hosp., 419 F.3d 513, 517 (6th Cir. 2005).



                                                 9
Case: 3:19-cv-00220-MJN-PBS Doc #: 47 Filed: 08/31/21 Page: 10 of 22 PAGEID #: 1446




        To determine whether a party’s “omitted or late disclosure is ‘substantially justified’ or

 ‘harmless,’” the Court considers five factors: “(1) the surprise to the party against whom the

 evidence would be offered; (2) the ability of that party to cure the surprise; (3) the extent to which

 allowing the evidence would disrupt the trial; (4) the importance of the evidence; and (5) the

 nondisclosing party’s explanation for its failure to disclose the evidence.” Howe v. City of Akron,

 801 F.3d 718, 747–48 (6th Cir. 2015) (quoting Russell v. Absolute Collection Servs., Inc., 763 F.3d

 385, 396–97 (4th Cir. 2014)). The Court finds that the balance of the factors favor exclusion of

 Jordan’s affidavit.

        A.      Surprise and Importance of the Evidence

        Plaintiff argues that his late disclosure of Jordan’s affidavit was harmless because

 Defendant knew who Jordan was and could have noticed his deposition at any time during the

 discovery period. Doc. No. 35 at PageID 1395. But this position understates the importance of

 the information Jordan offers. Doc. No. 32-2 at PageID 1318. Jordan is the only witness who

 affirmatively testifies that the Union proposed a last-chance agreement on Plaintiff’s behalf. Id.

 Milner did not remember doing so, and Plaintiff believed Defendant should have offered one to

 him. Doc. No. 16 at PageID 150, 308; Doc. No. 18 at PageID 548–49. Plaintiff’s choice -- to

 disclose Jordan as a witness after the discovery deadline -- prevented Defendant from mounting a

 defense to one of Plaintiff’s central allegations. Doc. No. 32 at PageID 1308. That Defendant

 could have deposed Jordan goes to show it should have, and probably would have, but for

 Plaintiff’s late disclosure. See, e.g., Caudell v. City of Loveland, No. 1:03-cv-69, 2006 WL

 971051, at *2–3 (S.D Ohio Apr. 10, 2006) (disregarding affidavit of a late-disclosed witness who

 presented crucial information because the opposing party was deprived of an opportunity to probe

 the witness’s account), aff’d, 226 F. App’x 479 (6th Cir. 2007). Factors one and four, therefore,

 support striking the affidavit.
                                                  10
Case: 3:19-cv-00220-MJN-PBS Doc #: 47 Filed: 08/31/21 Page: 11 of 22 PAGEID #: 1447




        B.      Ability to Cure and Disruption to Trial

        Plaintiff makes no effort to explain how he could cure his surprise. Doc. No. 35 at PageID

 1395–97. Though the Court vacated the parties’ trial date when this case was transferred to its

 docket and has yet to set a new one, extending discovery would cause other complications. See,

 e.g., Hobart Corp. v. Dayton Power & Light Co., No. 3:13-cv-115, 2020 WL 5106743, *5 (S.D.

 Ohio Aug. 31, 2020) (finding that while permitting additional discovery for newly-disclosed expert

 witnesses may not interrupt trial, it would “wreak significant havoc in other ways”). Plaintiff relies

 on Jordan’s affidavit to support his argument that genuine disputes of material fact preclude

 summary judgment. Doc. No. 32 at PageID 1308. If discovery was re-opened so Defendant could

 depose Jordan, Defendant would also be entitled to call other witnesses who participated in the

 meeting where Jordan allegedly requested a last-chance agreement. Doc. No. 32-2 at PageID 1318.

 Summary judgment would necessarily have to be re-briefed to accommodate this new testimony.

 Doc. No. 32 at PageID 1308; Doc. No. 34 at PageID 1383. Plaintiff, in effect, would be rewarded

 for his gamesmanship. See, e.g., Bisig v. Time Warner Cable, 940 F.3d 205, 219 (6th Cir. 2019)

 (quoting Bentley v. Highlands Hosp. Corp., No. cv 15-97, 2016 WL 5867496, at *10 (E.D. Ky.

 Oct. 6, 2016)) (internal quotations omitted) (the purpose of the Howe factors is to “separat[e]

 ‘honest,’ harmless mistakes from the type of ‘underhanded gamesmanship’ that warrants the harsh

 remedy of exclusion”). Factor two, but not three, favors exclusion.

        C.      Plaintiff’s Explanation for Nondisclosure

        Plaintiff’s reason why his tardy disclosure was substantially justified does not directly

 address Defendant’s arguments. Doc. No. 35 at PageID 1396. Though he might be correct that

 Defendant should have disclosed Conley as a witness before attaching her affidavit to its motion

 for summary judgment, that is not an excuse for his nondisclosure. Doc. No. 33-1 at PageID 1332,

 1359. Plaintiff claims he became aware of Jordan only four months prior to the discovery deadline.

                                                  11
Case: 3:19-cv-00220-MJN-PBS Doc #: 47 Filed: 08/31/21 Page: 12 of 22 PAGEID #: 1448




 Doc. No. 35 at PageID 1395. But this explanation is dubious considering that Jordan states he

 participated in Plaintiff’s October 23, 2017 post-termination grievance hearing and submitted

 Plaintiff’s claim to an arbitrator. Doc. No. 32-2. Moreover, four months is more than sufficient

 time to have scheduled, and taken, Jordan’s deposition. Factor five, therefore, supports exclusion,

 and the Court will disregard Jordan’s affidavit while considering Defendant’s summary judgment

 motion. Fed. R. Civ. P. 37(c)(1) and 56(c)(2); Emmanuel v. Cnty. of Wayne, 652 F. App’x 417,

 424–25 (6th Cir. 2016) (district court did not abuse its discretion by striking affidavit where, “[a]t

 a minimum, the arguments in [prejudiced party’s] summary judgment brief would have been

 structured differently to take account of the new information”); Gipson v. Vought Aircraft Indus.,

 Inc., 387 F. App’x 548, 554–55 (6th Cir. 2010) (upholding district court’s decision to strike

 affidavit because the plaintiff was aware of the information in the affidavit well before discovery

 closed).

                                                III.

        A motion for summary judgment should be granted if the evidence submitted to the Court

 demonstrates that there is no genuine issue of material fact and that the movant is entitled to

 judgment as a matter of law. Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S.

 317, 322 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). The burden is on

 the moving party to conclusively show no genuine issue of material fact exists. Celotex Corp.,

 477 U.S. 317, 323 (1986); Lansing Dairy. Inc. v. Espy, 39 F.3d 1339, 1347 (6th Cir. 1994). The

 moving party must either point to “particular parts of materials in the record, including depositions,

 documents, electronically stored information, affidavits or declarations, stipulations . . .

 admissions, interrogatory answers, or other materials” or show “that the materials cited do not

 establish the absence or presence of a genuine dispute, or that an adverse party cannot produce

 admissible evidence to support the fact.” See Fed. R. Civ. P. 56(c)(1)(A), (B). A court considering
                                                  12
Case: 3:19-cv-00220-MJN-PBS Doc #: 47 Filed: 08/31/21 Page: 13 of 22 PAGEID #: 1449




 a motion for summary judgment must view the facts and all inferences in the light most favorable

 to the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

 (1986).

                                                IV.

           The prohibition of race-based discrimination set forth in Ohio Revised Code § 4112.02(A)

 matches that outlawed by Title VII of the Civil Rights Act of 1964. See 42 U.S.C. § 2000e-2;

 Ohio Rev. Code § 4112.02(A). Ohio courts have repeatedly held that federal case law developed

 under Title VIII is “generally applicable” to cases arising under section 4112.02. See, e.g., Little

 Forest Med. Ctr. of Akron v. Ohio Civ. Rights Comm., 575 N.E.2d 1164, 1167 (Ohio 1991); Brown

 v. Corr. Reception Ctr., 146 N.E.3d 621, 628 (Ohio Ct. App. 2020); see also Carter v. Univ. of

 Toledo, 349 F.3d 269, 272 (6th Cir. 2003).

           Intentional discrimination under Title VII can be proven either through direct or

 circumstantial evidence. See, e.g., Peeples v. City of Detroit, 891 F.3d 622, 633 (6th Cir. 2018).

 Plaintiff’s strategy here is to use circumstantial evidence to prove Defendant terminated him

 because of his race. Doc. No. 32 at PageID 1302. It is Plaintiff’s burden to produce evidence that

 would “allow a factfinder to draw a reasonable inference that discrimination occurred.” Ondricko

 v. MGM Grand Detroit, LLC, 689 F.3d 642, 649 (6th Cir. 2012). Plaintiff can successfully

 establish a reasonable inference of discrimination by satisfying the burden-shifting framework set

 out in McDonnell-Douglas Corp. v. Green, 411 U.S. 792 (1973).

           Step one of the McDonnell-Douglas test is the prima facie case. See, e.g., Pelcha v. MW

 Bancorp., Inc., 988 F.3d 318, 325 (6th Cir. 2021). Its four elements include that the employee: (1)

 “is a member of a protected class”; (2) “was qualified for the job”; (3) “suffered an adverse

 employment decision”; and (4) “was replaced by a person outside the protected class or treated

 differently than similarly situated non-protected employees.” Arendale v. City of Memphis, 519
                                                  13
Case: 3:19-cv-00220-MJN-PBS Doc #: 47 Filed: 08/31/21 Page: 14 of 22 PAGEID #: 1450




 F.3d 587, 603 (6th Cir. 2008). Satisfaction of the prima facie case shifts the burden of production

 to the employer to articulate “legitimate, nondiscriminatory reasons for the adverse employment

 action.” Miles v. S. Cent. Human Res. Agency, Inc., 946 F.3d 883, 887 (6th Cir. 2020). If the

 employer demonstrates a “clear and reasonably specific” nondiscriminatory justification, plaintiff

 faces the burden to prove the given explanation was pretext for discrimination. Texas Dep’t of

 Cmnty. Affairs v. Burdine, 450 U.S. 248, 258 (1981). Proof that the employer’s stated rationale

 was not the real reason for the adverse employment action allows the fact finder to infer

 discriminatory intent. Miles, 946 F.3d at 887.

        Both parties here agree that Plaintiff satisfies the first three elements of the prima facie

 case. Doc. No. 14 at PageID 115; Doc. No. 32 at PageID 1302. Plaintiff is African-American; he

 was well-qualified for his job as a machinist; and Defendant terminated his employment. Doc.

 No. 14 at PageID 115. The parties diverge on whether Plaintiff is similarly situated to his proffered

 comparators, Ash and Neff. Doc. No. 32 at PageID 1302; Doc. No. 34 at PageID 1384–85. This

 dispute is where the Court will begin its analysis.

        A.      Prima Facie Case

        Plaintiff’s burden to demonstrate a prima facie case is one “easily met” and “not onerous.”

 Willard v. Huntington Ford, Inc., 952 F.3d 795, 808 (6th Cir. 2020) (quoting Provenzano v. LCI

 Holdings, Inc., 663 F.3d 806, 813 (6th Cir. 2011)). “To satisfy the similarly-situated requirement,

 a plaintiff must demonstrate that the comparable employee is similar ‘in all of the relevant

 aspects.’” Martin v. Toledo Cardiology Consultants, Inc., 548 F.3d 405, 412 (6th Cir. 2008)

 (emphasis in original) (quoting Ercegovich v. Goodyear Tire & Rubber Co., 154 F.3d 344, 352

 (6th Cir. 1998)). The Sixth Circuit has held that, in a disciplinary context, the plaintiff must show

 that he and the proposed comparator have engaged in acts of “comparable seriousness.” Clayton

 v. Meijer, Inc., 281 F.3d 605, 611 (6th Cir. 2002) (quotation omitted). Factors relevant to the
                                                  14
Case: 3:19-cv-00220-MJN-PBS Doc #: 47 Filed: 08/31/21 Page: 15 of 22 PAGEID #: 1451




 similarly-situated inquiry include whether the coworkers “have dealt with the same supervisor,

 have been subject to the same standards and have engaged in the same conduct without such

 differentiating or mitigating circumstances that would distinguish their conduct or the employer's

 treatment of them for it.” Ercegovich, 154 F.3d at 352 (Mitchell v. Toledo Hosp., 964 F.2d 577,

 583 (6th Cir. 1992)).

        Defendant argues that Plaintiff is not similarly situated to Ash and Neff because the

 Union’s intervention influenced their discipline. Doc. No. 34 at PageID 1385–86. Defendant does

 not take issue with Plaintiff’s comparison of the relative egregiousness of the three men’s conduct

 and, instead, focuses on how the Union failed to request a last-chance agreement on Plaintiff’s

 behalf. Id. at PageID 1385–87. Defendant’s view is that the three employees were disciplined

 differently because the Union advocated for them in disparate ways. Id.

        It is undisputed that the Union’s representation of Plaintiff did factor into Defendant’s

 disciplinary decision. Doc. No. 19 at PageID 731. But the circumstances of the Union’s advocacy

 go to whether Plaintiff can demonstrate pretext. See Provenzano, 663 F.3d at 813 (warning courts

 not to “push all of the evidence into the prima facie stage”). The similarly-situated element of the

 prima facie cases focuses on whether plaintiff and comparators “have engaged in the same conduct

 without such differentiating or mitigating circumstances that would distinguish their conduct or

 the employer’s treatment of them for it.” Clayton, 281 F.3d at 611 (quoting Mitchell, 964 F.2d at

 583). “[R]elevant aspects in this context include the type of misconduct alleged and its relative

 severity.” Spratt v. FCA US LLC, 812 F. App’x 348, 354 (6th Cir. 2020). The Court must “gauge

 the relative severity of the plaintiff’s and comparator’s misconduct, in part, by looking to its actual

 and potential consequences.” Id.; see also Jackson v. VHS Detroit Receiving Hosp., Inc., 814 F.3d




                                                   15
Case: 3:19-cv-00220-MJN-PBS Doc #: 47 Filed: 08/31/21 Page: 16 of 22 PAGEID #: 1452




 769, 781–82 (6th Cir. 2016) (recognizing that the plaintiff’s and comparators respective actions

 caused the same harm).

        Plaintiff, Ash, and Neff had similar job responsibilities, were subject to the same sexual

 harassment policy, and all were disciplined by Mentzel. Doc. No. 16 at PageID 215; Doc. No. 19-

 4 at PageID 809–10; Doc. No. 27 at PageID 1252–55; Doc. No. 28 at PageID 1264. Each

 employee’s conduct, at the least, made their coworkers feel uncomfortable or offended. Doc. No.

 27 at PageID 1240–41, 1251–54. Only Plaintiff, however, was terminated without either a last-

 chance notice or agreement. Doc. No. 27 at PageID 1257. Plaintiff, therefore, has stated a prima

 facie case.

        B.      Nondiscriminatory Reason

        The burden now shifts to Defendant to articulate a legitimate, nondiscriminatory reason for

 Plaintiff’s termination. See Wheat v. Fifth Third Bank, 785 F.3d 230, 239–40 (6th Cir. 2015).

 Defendant insists it fired Plaintiff because he violated the plant’s sexual harassment policy. Doc.

 No. 14 at PageID 116–17. Defendant has met its burden because its explanation “if believed by

 the trier of fact, would support a finding that unlawful discrimination was not the cause of the

 employment action.” Wright v. Murray Guard, Inc., 455 F.3d 702, 707 (6th Cir. 2006).

        C.      Pretext

        It is Plaintiff’s burden to demonstrate at least a genuine dispute of material fact over

 whether Defendant’s proffered rational was a pretext for a prohibited discriminatory act. See Loyd

 v. Saint Joseph Mercy Oakland, 766 F.3d 580, 590 (6th Cir. 2014). “[A] plaintiff can show pretext

 in three interrelated ways: (1) that the proffered reasons had no basis in fact, (2) that the proffered

 reasons did not actually motivate the employer’s action, or (3) that they were insufficient to

 motivate the employer’s action.” Redlin v. Grosse Point Pub. Sch. Sys., 921 F.3d 599, 612 (6th

 Cir. 2019) (quoting Chen v. Dow Chem. Co., 580 F.3d 394, 400 (6th Cir. 2009)). “To survive

                                                   16
Case: 3:19-cv-00220-MJN-PBS Doc #: 47 Filed: 08/31/21 Page: 17 of 22 PAGEID #: 1453




 summary judgment, a plaintiff ‘must produce sufficient evidence from which a jury could

 reasonably reject [the defendant’s] explanation of why it’ took an adverse employment action

 against the plaintiff.” Id. “At the summary judgment stage, the issue is whether the plaintiff has

 produced evidence from which a jury could reasonably doubt the employer’s explanation. If so,

 h[is] prima facie case is sufficient to support an inference of discrimination at trial.” Id. (quoting

 Chen, 580 F.3d at 400 n.4).

        Plaintiff attacks Defendant’s legitimate and non-discriminatory rationale from two angles.

 He first insists that Milner did propose a last-chance agreement in his Article 23 hearing, but that

 Mentzel rejected it with an intent to fire him because of his race. Doc. No. 32 at PageID 1308.

 The other is that Defendant cannot rely on the honest-belief rule -- which entitles an employer to

 summary judgment if the adverse action was a product of a “reasonably informed and considered

 decision” -- because Mentzel’s investigation was tainted with bias. Id. at PageID 1308–11. None,

 however, find support in the record.

                1.

        Plaintiff contends that the disparate punishment meted out to Ash, Neff, and himself reveals

 he was fired with discriminatory intent. Id. at PageID 1306–08. In Plaintiff’s view, Ash’s and

 Neff’s conduct was worse, yet Defendant negotiated a last-chance warning and agreement with

 them and not him. Id. Plaintiff insists that Defendant has no rational explanation for this

 difference. Id. at PageID 1308.

        Defendant points out that the Union’s involvement in the three employees’ discipline was

 a contributing factor to the disparate outcomes. Doc. No. 34 at PageID 1381–83. Mentzel believed

 that the conduct of all three employees warranted termination, but, once the Union intervened on

 Ash and Neff’s behalf, her hands were tied. Id. Defendant argues that the Union never proposed



                                                  17
Case: 3:19-cv-00220-MJN-PBS Doc #: 47 Filed: 08/31/21 Page: 18 of 22 PAGEID #: 1454




 a last-chance agreement on Plaintiff’s behalf and instead arbitrated the representation issue. Id. at

 PageID 1382.

        Plaintiff’s claim that Milner requested a last-chance agreement on Plaintiff’s behalf is not

 supported by the record. Doc. No. 32 at PageID 1308. The undisputed facts show the opposite:

 the Union contested the representation issue instead of pursuing a last-chance agreement. Doc.

 No. 26 at PageID 1184, 1192, 1198–99. Plaintiff was not brought back on a last-chance agreement

 because the Union did not advocate for him in the same way as it did for the others. Doc. No. 18

 at PageID 554, 548; Doc. No. 19 at PageID 745–46, 765, 781; Doc. No. 26 at PageID 1192.

        Milner testified that he could not remember whether he proposed that Plaintiff be brought

 back on a last-chance agreement. Doc. No. 18 at PageID 544, 548. After the September 12, 2017

 meeting fell through, Milner demanded Plaintiff receive an Article 23 hearing, even though

 Mentzel and Pietro explained to Milner that Article 23 of the CBA applied to employees suspended

 pending discharge, not investigation. Doc. No. 18 at PageID 511–17; Doc. No. 26 at PageID 1184.

 Milner was undeterred by this clarification. Doc. No. 18 at PageID 512–14; Doc. No. 26 at PageID

 1184. He believed that Plaintiff had been suspended pending discharge and, on September 12,

 only had one more day to receive an Article 23 hearing. Doc. No. 18 at PageID 521. Milner,

 therefore, was under the impression that Mentzel tried to block him from representing Plaintiff in

 an Article 23 hearing. Doc. No. 18 at PageID 518; Doc. No. 26 at PageID 1184. In his view, this

 violated the CBA, and the proper remedy was a restoration of Plaintiff’s employment. Doc. No.

 18 at PageID 560; Doc. No. 26 at PageID 1184.

        Milner turned out to be incorrect. Doc. No. 26 at PageID 1185, 1198–99. Plaintiff was

 suspended pending investigation from September 8 to September 18, 2017 and was paid during

 his absence. Doc. No. 34-1 at PageID 1391. Mentzel did not suspend Plaintiff pending discharge



                                                  18
Case: 3:19-cv-00220-MJN-PBS Doc #: 47 Filed: 08/31/21 Page: 19 of 22 PAGEID #: 1455




 until September 18, 2017. Doc. No. 27 at PageID 1263. Though Plaintiff received an Article 23

 hearing, where a last-chance agreement presumably would have been discussed, Milner instead

 continued to press the representation issue. Doc. No. 18 at PageID 448; Doc. No. 19 at PageID

 786. No participant in Plaintiff’s Article 23 hearing took notes, and no one present remembers a

 last-chance agreement proposal. Doc. No. 18 at PageID 544, 548–49; Doc. No. 19 at PageID 781.

         Instead of trying to save Plaintiff from termination, the Union doubled down on Milner’s

 misunderstanding. Doc. No. 26 at PageID 1192, 1198–99. Milner filed a grievance that Mentzel

 interfered with Plaintiff’s representation rights under the CBA. Id. at PageID 1192. After Mentzel

 denied the grievance, Jordan stepped in to contest the issue. Id. at PageID 1192, 1198. Jordan

 insisted that the Union was grieving the circumstances of Plaintiff’s termination, but the arbitrator

 clarified that the grievance only dealt with Milner’s representation of Plaintiff during the

 September 12 investigatory meeting. Doc. No. 18 at PageID 55; Doc. No. 26 at PageID 1199. Not

 once in the exchange with the arbitrator, or during the grievance process, did the Union propose,

 discuss, or reference a last-chance agreement. Doc. No. 26 at PageID 1192, 1198–99.

         Had it done so, Defendant would have at least engaged in negotiations. Mentzel testified

 that management’s authority “ends” once an employee is suspended pending discharge and

 negotiations with the Union over the termination begin. Doc. No. 19 at PageID 731. Either

 management or the Union can propose a last-chance agreement, but, considering that management

 believes the employee engaged in conduct warranting termination, the Union must fight for the

 employee to be given a second chance. Doc. No. 19 at PageID 731; Doc. No. 32-1 at PageID

 1314.

         This is how the Ash and Neff cases played out. Mentzel concluded that both employees

 should be fired, yet, once the Union requested that they be given a second chance, Mentzel



                                                  19
Case: 3:19-cv-00220-MJN-PBS Doc #: 47 Filed: 08/31/21 Page: 20 of 22 PAGEID #: 1456




 relented. Doc. No. 19 at PageID 745–46; 758. Mentzel likewise concluded Plaintiff’s conduct

 warranted termination, but the difference was that the Union did not intervene on Plaintiff’s behalf

 by proposing a last-chance agreement. Doc. No. 18 at PageID 544; Doc. No. 19 at PageID 780.

 The Union instead pursued the representation issue, which turned out not to be in Plaintiff’s best

 interest. Doc. No. 26 at PageID 1184, 1188–89. That Plaintiff was not brought back on a last-

 chance agreement does not demonstrate Defendant’s non-discriminatory reason was pretextual.

                2.

        Plaintiff also contends that Defendant’s proffered reason was insufficient to, and did not

 actually, motivate its decision. Doc. No. 32 at PageID 1308–09. He advances three arguments

 why Defendant’s investigation was not credible and did not establish a reasonable basis on which

 to terminate him. Doc. No. 32 at PageID 1308–11. Each, in some form, contends that Mentzel

 ran a biased investigation process. Id. None, however, are supported by the record.

        Plaintiff first insists that Kelley -- the employee who initially reported Plaintiff to Mentzel

 -- was an unreliable witness who Mentzel should not have believed. Doc. No. 32 at PageID 1309–

 10. Kelley -- in Plaintiff’s view -- had it out for him. Id. She had previously complained Plaintiff

 was paid a higher wage than her and had problems with other co-workers. Id. Plaintiff claims that

 Kelley should not have been offended by Plaintiff’s remarks because Kelley too engaged in

 sexualized conversations. Id. But even if Mentzel did not find Kelley credible, Plaintiff fails to

 acknowledge that a second employee reported Plaintiff for making similar comments and gestures.

 Doc. No. 27 at PageID 1241. Mentzel could have disbelieved Kelley but sustained the allegations

 against Plaintiff on the second employee’s word alone. Id.

        Plaintiff characterizes Mentzel as intent on obstructing the Union’s representation of him

 and not concerned with the veracity of the allegations. Doc. No. 32 at PageID 1310. This is based

 on the argument that -- in Plaintiff’s telling -- Mentzel prevented Milner from sitting in on the
                                                  20
Case: 3:19-cv-00220-MJN-PBS Doc #: 47 Filed: 08/31/21 Page: 21 of 22 PAGEID #: 1457




 September 12 investigatory meeting. Id. Not only was Mentzel proven right in her understanding

 of the CBA, but she allowed Milner to participate in the September 18 meeting and Article 23

 hearing. Doc. No. 19-4 at PageID 810; Doc. 26 at PageID 1187. Plaintiff declined to meet with

 Mentzel on September 12 on the advice of Milner who mistakenly believed Plaintiff was

 suspended pending discharge. Doc. No. 19-4 at PageID 809; Doc. No. 21 at PageID 937.

        Finally, Plaintiff argues that Mentzel’s decision to issue a suspension pending discharge

 prior to their September 18 meeting demonstrates pretext. Doc. No. 32 at PageID 1310. To

 Plaintiff, this suggests that Mentzel was not truly interested in investigating the allegations and

 that she made up her mind before speaking with him. Id. He insists that Defendant could not

 reasonably rely on Mentzel’s decision-making process. Id.

        Plaintiff overlooks, however, that his version of the events did not change from September

 7 to September 18. He denied to Pietro on September 7 that the gestures were sexual in nature.

 Doc. No. 21 at PageID 924–26. He then offered the same account to Mentzel on September 18.

 Doc. No. 19 at PageID 782–83. Nothing about the allegations, or Plaintiff’s denial, shifted

 between the start of the investigation and Plaintiff’s termination. The set of facts available to

 Mentzel was no different after the September 18 meeting than it was before.

        For that reason, and even assuming the timing of Mentzel’s mailing of the suspension

 pending discharge evidenced pretext, Defendant still could reasonably rely on Mentzel’s

 termination decision. This is true “even if [Defendant’s] conclusion is later shown to be ‘mistaken,

 foolish, trivial, or baseless.’” Chen v. Dow Chem. Co., 580 F.3d 394, 401 (6th Cir. 2009) (quoting

 Clay v. United Parcel Serv., Inc., 501 F.3d 695, 713–15 (6th Cir. 2007)). Though Mentzel’s choice

 to issue Plaintiff a suspension pending discharge before the September 18th meeting may have

 been premature, a reasonable jury could not reject Defendant’s honest belief that it fired him for



                                                 21
Case: 3:19-cv-00220-MJN-PBS Doc #: 47 Filed: 08/31/21 Page: 22 of 22 PAGEID #: 1458




 violating the sexual harassment policy. See, e.g., Nathan v. Great Lakes Water Auth., 992 F.3d

 557, 572 (6th Cir. 2021) (“An employer’s pre-termination investigation need not be perfect in

 order to pass muster under the [honest-belief] rule”) (quoting Loyd, 766 F.3d at 591).

         Plaintiff has failed to demonstrate pretext. Defendant’s summary judgment motion is,

 therefore, GRANTED.

                                               V.

         For the foregoing reasons, the Court (1) GRANTS Defendant’s motion to strike (Doc. No.

 33); (2) GRANTS Defendant’s motion for summary judgment (Doc. No. 14); and (3)

 TERMINATES this case on the docket.

         IT IS SO ORDERED.

 Date:   August 31, 2021                              s/Michael J. Newman
                                                      Hon. Michael J. Newman
                                                      United States District Judge




                                                22
